 In theMatter of H. J. HEINZCOMPANY AND CALIFORNIA PROCESSORSAND GROWERS,INC.andFOOD, ToiL CCo, AGRICULTURAL AND ALLIEDWORKERSUNION OF AMERICA, C. I.O. andCALIFORNIA STATE COUN-CIL OF CANNERY UNIONS AND CANNERY WORKERS UNION, LOCAL^NO.601, A. F. or L., AFFILIATED WITII INTERNATIONALBROTIIERHOOD OFTEAMSTERS,CHAUFFEURS, WARE I-IOUSEMENAND HELPERSOF AMERICA,A. F. or L., PARTIES TO TIIE CONTRACTCase No. 00-C 1395.-Decided Ja'ruarry 39, 1947Mr. Robert E. Tilimav,,for the Board.Messrs. J. Paul St. S'eandJames R. Agee,of Oakland, Calif.,for the respondents.Messrs. Gladstein, Anderien, Resner, Sawyer, and Edises,byMr.Bertram, Edises,of Oakland, Calif., andMr. Mortimer Wolf,of NewYork City, for the C. I. 0.Messrs. Tobriner and Lazarus, byMessrs.Matthew 0. TobrinerandJonathan H. Rowell,of San Francisco, Calif., for the A. F. of L.Mr. George J. Hadjinoff,of counsel to the Board.DECISIONANDORDEROn July 11, 1946, Trial Examiner Maurice Miller issued his Inter-mediate Report in the above-entitled proceeding, finding that the re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the respondents and theA. F. L. filed exceptions to the Intermediate Report and supportingbriefs.On October 1, 1946, the Board heard oral argument at Wash-ington, D. C., in which the respondents, the A. F. L., and the C. I. 0.participated.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.The Boarcl has considered the Intermediate Report, theexceptions and briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the modifications hereinafter set forth.72 N L R. B., No 62.-316 H. J. HEINZ COMPANY3171.We agree with the Trial Examiner's conclusion that, under thecircumstances revealed by the record, the respondents, on December21, 1945, engaged in unfair labor practices, within the meaning ofSection 8 (1) of the Act, by recognizing the A. F. L. as the exclusivebargaining agent of the cannery employees at the Tracy plant andby extending the provisions of the master agreement with the A. F. L.to coversuch employees.The respondents and the A. F. L. contend that the instant proceed-ing should not be entertained by the Board until it has determinedwhether the employees at the Tracy plant constitute a separate ap-propriate unit or whether they are part of the association-wide unit.'1We do not agree that such a determination is a prerequisite to dis-position of the issues herein. In our opinion, the respondents' con-duct was unlawful whether the Tracy plant is regarded as a separateappropriate unit or as part of the association-wide unit. If the Tracyplant is viewed as a separate appropriate unit, the respondents' con-duct in treating with the A. F. L. as they did on December 21, 1945,was unlawful because they extended exclusive recognition to theA. F. L. as representative of the Tracy employees when the existingpersonnelat the Tracy plant did not constitutea group representa-tive of the working force which the H. J. Heinz Company then con-templated hiring as a normal complement at the Tracy plant, as morefully set forth in the Interiliediate Report.2The respondents seek to justify their conduct on the ground thatitwas their practice to expand the existing association-wide unit toany new plant of an association member by extending the provisionsof the master agreement with the A. F. L. to a new plant on a showingthat the A. F. L. represented a majority of the employees at the newplant, and that the Tracy plant was incorporated into the association-wide unit in accordance with this practice.They contend that theyshould not be penalized for their conduct inasmuch as the Board knewof the practice and failed to clarify the relationship of the Tracyplant to the association-wide unit, although requested to do so bythe respondents before the incorporation of the Tracy plant into theassociation-wide unit.The contention fails to take into account the' In our Second Supplemental DecisioninMatterof Bercat-Richards Packing Company/,ital,68 N L R B 605, issued after the hearing in the instant case, wwe found that,depending upon the desires of the employees of the Tracy plant, as, reflected in a separateelection,with respect to iepresentation for the purposes of collective bargaining, they,,ouldbargain either as a separate unit or as a part of the association-wide unit2Matterof Harnischfeger Corporation,66 N L R B 252,Matter of Kaiser Company,dnc,51 N L R B 1265,Matter of General American Aerocoach Company/,55 N L R B1377 ,Matter of Aluminum Company of America,49 N LR B 1431;Matter of Aiunnnum(butpany of America,51 N L R B 1295The Trial Examiner found that the respondents' recognition of theA F L was viola-the of the Actmtei alia,because it was extended(luring the pendency of the represen-Aeon proceeding ielating solely to the Tracy employees namely, CaseNo 20-it-1593Wewed not and do not pass on this question, 318DECISIONSOF NATIONAL LABOR RELATIONS BOARDfact that, if the Tracy plant is viewed as part of the association-wideunit, as the respondents contend it should be, the respondents' conductwas violative of the Act because such recognition was accorded andthe master agreement was extended while a petition to determine thecollective bargaining representative of the employees of members ofthe respondent Association, including the H. J. Heinz Company, waspending before the Board inM11atter of Bercut-Richards Packing Com-pany, et al.,Case No. 20-R-1414.3On/ December 21, 1945, when therespondents recognized the A. F. L. as the bargaining agent of theTracy employees and extended the coverage of the master agreementwith the A. F. L. to these employees, the status of the representationproceeding involving the association-wide unit was as follows.OnOctober 5, 1945, we had issued our Decision and Direction of Electionsin which we found that the existing association-wide unit was appro-priate for the purpose of collective bargaining and directed that anelection be conducted among the employees in that unit. In the elec-tion, conducted from October 11 to October 18, 1945, the C. I. O. hadTeceived a plurality of the votes cast; however, on October 29, 1945,and thereafter, the A. F. L. had filed objections to the conduct of theballoting.Thus, on December 21, 1945, the representation proceed-ing was pending before the Board on the A. F. L.'s objections to theelection.4Without awaiting Board determination of the question concerningrepresentation of employees in the association-wide unit, or Boardclarification of the relationship of that unit to the employees at theTracy plant, the respondents disposed of these questions by recog-nizing and dealing with the A. F. L. in the manner that they did: Theycould not properly thus arrogate to themselves functions reserved tothe exclusive jurisdiction of the Board.53That proceeding is still pending before the Board on objections to an election con-ducted by the Board in August 1946See, for various stages of the proceeding, 64 N Lcision)68 N L R B 605 (Second Supplemental Decision) , 70 N L R B 84 (ThirdSupplemental Decision and Second Direction of Election) , and 70 N 1, R B 272 (FourthSupplemental Decision and Amendment to Second Direction of Election)9Theieaftei. such objections were disposed of in our Supplemental Decision and Order,issued on February 15, 1946, in which we vacated and set aside the electionThe Board,however, did not dismiss the proceeding ; it retained jurisdiction thereof, stating that itwould conduct another election in the futureSuch election was conducted in August1946, as indicated above.On June 13, 1946, having in the interim reopened the recordto adduce additional evidence, the Board issued its Second Supplemental Decision in which,among other things, we stated that the Tracy employees should be afforded an oppor-tunity to express their desires with iespect to menresentation for the purposes of collectivebargaining, either as members of the association unit or as members of an independentunit, before the Board made a final determination as to the inclusion of these employeeswithin the association unitrSee, for example,Matter of Midwest Piping and Supply/ Co., Inc,63 N L R B 1060 ;Matter of P'lotillProducts,Inc,70 N if It B 119Matter of Lincoln PackingCo , 70N L R B 135 ,Matter of Phelps Dodge Copper Products Corporation,63 N L R B 686 H. J. HEINZ COMPANY3191We find, as did the Trial Examiner, that by application and en-forcement at the Tracy plant of the master agreement, which required- -nienibership in the A F. L. as a condition of employment, from-December 21, 1945, to March 1, 1946, and from March 30, 1946, tothe date of the hearing herein, the respondents discriminated inregard to hire and tenure of employment and terms and conditions,of employment at the Tracy plant, and thereby encouraged mem-bership in the A. F. L. and discouraged membership in the C. 1. 0.,within the meaning of Section 8 (3) of the Act. By such conduct,by permitting A. F. L. representatives access to the plant and deny-ing it to C. I. O. representatives, and by checking off membershipclues for the A. F. L. during the same period. the respondents un-lawfully assisted the A. F. L. and interfered with, restrained, andcoerced employees at the Tracy plant within the meaning of Section.8 (1) of the Act.2.The respondents further contend that the present proceeding isbarred by an adjudication of the United States Circuit Court of Ap-peals for the Ninth Circuit adverse to the Board in contempt pro-ceedings against the Association and its members, including the H. J.Heinz Company.'We find no merit in the contention. On July 15,1940, long before the Tracy plant came into existence, that courtentered a consent decree which, among other things, restrained the-iespondents from discriminating against employees in their hire and_tenure of employment or coercing them in the exercise of the rightto self-organization.The Board issued its complaint in the instant.case on April 27, 1946.On May 23, 1946, the Board filed a petition.referred to.The petition did not mention the Tracy plant.OnJune 19, 1946, the Board filed a motion for summary judgment in thecontempt proceeding. In the motion, the Board stated, in part, that". . . to avoid any question, we waive the right to contempt adjudi-cation based on the execution or enforcement of the separate contractbetween Heinz and the A. F. L. Unions. . . ." Under the circum--stalices, we are of the opinion that the issues in the instant proceedingwere not encompassed iii the contempt proceeding.Moreover, in theiranswer to the Board's petition in the contempt proceeding, the re-spondents demurred, denied the allegations of the petition, andaverred that the court lacked jurisdiction of the subject matter.Inasmuch as the court denied the petition without opinion and thusgave no reason for its action, there is no certainty that the matterwas disposed of on the merits.For these reasons, we are of theopinion that the court's order, issued on July 15, 1946, denying theThe contempt proceeding is more fully referred to in footnote 10 of the Intel mediateReport731242-47-von 7222 :320DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard's petition in the contempt proceeding,doesnot constitute a,bar to the instant proceeding.ORDERUpon the entire record in the case, and pursuant to Section 10 (c),of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondents, H. J. Heinz Company,Tracy, California, and California Processors and Growers, Inc., SanFrancisco, California, and their officers, agents, successors, and assignsshall :1.Cease and desist from :(a)Recognizing California State Council of Cannery Unions orCannery Workers Union, Local No. 601, of the Internatioiial Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica, both affiliated with the American Federation of Labor, as the ex-clusive representative of employees at the Tracy, California, plant ofthe respondent cannery for the purposes of collective bargaining withrespect to labor disputes, grievances, wages, rates of pay, hours ofemployment, and other terms and conditions of employment, unlessand until the said organizations, or either of them, shall have beencertified by the National Labor Relations Board as the exclusiverepresentative of such employees;(b)Giving effect to their agreement of December 21, 1945, withCalifornia State Council of Cannery Unions and Cannery WorkersUnion, Local No. 601, of the International Brotherhood of Teamsters,`Chauffeurs,Warehousemen, and Helpers of America, both affiliatedwith the American Federation of Labor, or to any extension, renewal,or modification thereof, supplement thereto, or to any supersedingcontract with these labor organizations, or any other labor organiza-tion, unless and-until such organization or organizations shall havebeen certified by the Board as the exclusive representative of the em-ployees at the Tracy plant of the respondent cannery, provided, how-ever, that nothing herein shall be construed as requiring the respond-ents to vary or abandon those provisions of the said agreement or anyextension, renewal, or modification thereof, supplement thereto, or ofany superseding contract, which establishes wages, hours of employ-ment, rates of pay, seniority, or other substantive features of the rela-tionship between the respondent cannery and employees at its Tracyplant, or to prejudice the assertion by the employees of any rightsthat they may have under such agreement;(c)Encouraging membership in California State Council of Can-nery Unions, or Cannery Workers Union, Local No 601, of the Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, both affiliated with the American Federation of H. J. HEINZ COMPANY321Labor,or any other labor organization,or discouraging membershipin Food, Tobacco,Agriculturaland Allied Workers Unionof America,C. I. 0., or any other labor organization of employees of the respond-ent cannery at its Tracy plant,by discriminatingin regard to anyterm or conditionof theiremployment;(d) In anylike or relatedmanner interferingwith, restraining, orcoercing employeesof the respondent cannery at its Tracy plant inthe exercise of theright toself organization,to form,labor organiza-tions, to join or assistFood,Tobacco,Agricultural and AlliedWorkersUnion of America,C. 1. 0., orany other labor organization, to bargaincollectively through representatives of their ownchoosing,and to en-gage in concertedactivitiesfor thepurpose of collective bargaining orother mutual aid or protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act:(a)Withdrawand withholdall recognition from California StateCouncil of Cannery Unions,and Cannery WorkersUnion, Local No.601, of the InternationalBrotherhoodofTeanmsters,Chauffeurs,Warehousemen and Helpers of America, both affiliatedwith the Amer-ican Federation of Labor, as the exclusive representative of the em-ployees of the respondent cannery at itsTracyplant for the purposeof collective bargaining with respect to labor disputes,grievances,ratesof pay, wages;hours of employment,and other conditions ofemployment unless and untilthe saidorganizations,or either of them,shall have been certifiedby the National Labor Relations Board asthe representative of such employees;(b) Post at the plant of the respondent cannery in Tracy, California,copies of the notice attached heretomarked "AppendixA.'' 7Copiesof said notice,to be furnished by the Regional Director for the Twen-tieth Region, shall,after being dulysigned bythe respondents'repre-sentatives,be posted by the respondent cannery immediately upon re-ceipt thereof,and maintained by it for sixty(60) consecutive daysthereafter,in conspicuous places,including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the respondents to insure that said notices are not altered, defaced,or covered by any other material ;(c)Notify the Regional Director for the Twentieth Region in writ-ing, within ten (10) days from the date of this Order, what steps therespondents have takento complyherewith.MR. JAMES J. Rt:rxoi,ns, JR., took no part in the consideration of theabove Decision and Order.'In the event that this Order is enforced by decree of a Circuit Conrt of Appeals, theseshall be inserted beforethewords "A Decision and Order," the words "A DECREEOF THE UNITEDSTATES CIRCUIT COURT OF APPEALS ENFORCING " 322DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX ANOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT recognize the California State Council of Can-nery Unions and/or Cannery Workers Union, Local No. 601of the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,- affiliated with theAmerican Federation of Labor, as the exclusive representative ofemployees at the Tracy plant of the II. J. Heinz Company forthe purposes of collective bargaining, unless and until the saidorganizations, or either of them. shall have been certified by theBoard as the exclusive representative of such employees.WE WILL NOT give effect to our agreement of December 21,1945, with the California State Council of Cannery Unions andCanneryWorkers Union, Local No. 601 of the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, affiliated with the American Federation of Labor,or to any extension, renewal, or modification thereof, supplementthereto, or to any superseding contract with these labor organi-zations or-any other labor organization unless and until the saidorganization or organizations shall have been certified by theBoard as the exclusive representative of employees at the Tracyplant of the H. J. Heinz Company.WE WILL NOT interfere with, restrain, or coerce employeesat the Tracy plant of the H. J. Heinz Company in the exerciseof their right to self-organization, to form labor organizations, tojoin or assist Food, Tobacco, Agricultural & Allied WorkersUnion of America, C. I. 0., or any other labor organization, tobargain collectively through representatives of their owii choos-ing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection.All employees at the Tracy plant of the H. J. Heinz Company arefree to become or remain members of the Food, Tobacco, Agricultural& Allied Workers Union of America, C. I. 0., or any other labororganization.We will not discriminate in regard to hire or tenureof employment or any term or condition of employment against any H. J. HEINZ COMPANY323employee because of membership in or activity on behalf of any suchlabor organization.H. J. HEINz C031PANYEmployer.By ---------------------------------------------(Representative)(Title)CALIFORNIAPROCESSORSAND GROWERS, INC.By --------------------------------------------(Representative)(Title)Dated ----------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, de faced, or covered by any other material.INTERMEDIATE REPORTMr. Robert E Tillman.for the BoardMessrs. J. Paul St. SureandJames R Agee,of Oakland, Calif., for the re-spondentsMessrs.Gladstein,Andersen. Resner. Sawyer and Edises, by Mr. BertramEdises,of Oakland, Calif., for the C. I. 0Mr. Matthew O. Tobriner,of Messrs.Tobriner and Lazarus,byMr. JonathanH. Rowell,of San Francisco, Calif., for the A F of LSTATEMENTOF THE CASEUpon a secondamended charge duly filed by the Food, Tobacco, Agriculturaland Allied Workers Union of America, affiliated with the Congress of IndustrialOrganizations,herein designatedas the CIO, the National Labor Relations Board,herein called the Board, by its Regional Director for the Twentieth Re-gion(San Francisco, California), issued its complaint, dated April 27, 1946,against H J. Heinz Company, herein designated as the respondent cannery,and California Processors and Growers, Inc, hereincalledthe respondent as-sociation,allegingthat the respondent cannery. and the respondent association,collectively designated herein as the respondents, had engaged in and are en-gaging inunfair labor practices affecting commerce, within the meaning ofSection 8(1) and(3) and Section 2 (Ei) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act' Copies of the complaint, accompaniedby notice of hearing thereon were duly served upon each of the respondents,the CIO, and upon two affiliates of the American Federation of Labor, the In-ternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America,_ herein called the Teamsters, and the California State Council ofCannery Unions, herein called the Council, organizations named in the complaintas parties to the contract and collectively designated herein as the AFLWith respect to the unfair labor practices, the complaintalleged, in sub-acting onbehalf of the respondent cannery, recognized the AFL as the solecollectivebargainingagency for certain employees of the respondent canneryat its newly constructed plant in Tracy, California; (2) that such recognitionwas accorded to the AFL (a) at a time when the respondent cannery employedat its Tracy plant an insignificant proportion of the workers ultimately to be12After the complaint was issued, but before the heaiing, it was amendedin a minorparticular to correct a clerical error 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployed there in the conduct of seasonal canning operations, and (b) at atime when a question concerning the representation of employees at the re-spondent cannery's Tracy plant was pending before the Board; (3) that the em-ployees of the respondent cannery at its Tracy plant did not constitute an appro-priate unit for collective bargaining at the time when the respondent association,acting on behalf of the respondent cannery, accorded recognition to the AFLas their sole collective bargaining agent, and that, by virtue of the recognitionaccorded to the AFL under the circumstances cited, it became a labor organiza-tion assisted and maintained by unfair labor practices on the part of therespondents, and was not, at the time of its recognition, the qualified i epre-sentative of any employees at the respondent cannery's Tracy plant, within themeaning of Section 9 (a) of the Act; (4) that the respondents, since approxi-mately 'larch 1, 1946, have interfered with, restrained, and coerced tine em-ployees of the respondent canneiy at its Tracy plant in the exercise of the rightsguaranteed them by Section 7 of the Act, (a) by urging, persuading and warningthe said employees to refrain from becoming or remaining membeis of the CIO,(b) by demanding, under threat of discharge, that the said employees join theAFL, maintain membership therein, and pay dues, fees, and assessments tothat organization, (c) by granting access to the Tracy plant to AFL representa-tiveswhile denying similar privileges to representatives of the CIO, and (d)by requiring the said employees to execute agreements for the check-oft of AFLdues as a condition of continuous employment; (5) that on or about March30, 1946, the respondents and the AFL agreed that a collective bargaining con-tract theretofore in effect between the respondent association, its member com-panies and the AFL should be binding on the parties with respect to certainemployees of the respondent cannery at its Tracy plant; that the respondentshave continued to give effect to the said contract; and that by virtue of therecognition accorded the AFL under the circus nstances already noted it was onor about 'larch 30, 1946, a labor organization assisted and maintained byunfair laboi practices on the pail of the respondents. and was not at the timeof the aforesaid agreement the qualified representative of any employees at therespondent cannery's Tracy plant; (6) that, by virtue of the matters pleaded,the existing agreement between the respondents and the AFL, and all aumend-ments, renewals, and revisions thereof are illegal and void ; and (7) that theacts of the respondents as set forth in the complaint constitute unfair laborpractices affecting commerce, within the meaning of Section S (1) and (3) andSection 2 (6) and (7) of the Act.Pursuant to notice, a hearing on the complaint was held in Tracy, California,on June 12, 1946. before the undersigned, Maurice M Miller, the Trial Examinerduly designated by the Chief Trial Examiner. The Board, the respondents,the C1O, and the AFL were represented by counsel and participated in the hear-ingAt the opening of the proceedings the respondents filed a joint answer inwhich they admitted certain allegations of the complaint with respect to thenature and extent of their business operations, and certain factual mattersalleged therein, but denied that the employees of the respondent cannery at itsTracy plant did not constitute an appropriate unit for collective bargaining atthe time of the December 21, 1945, agreement with the AFLThe answer alsodenied that the AFL had been assisted or maintained by unfair labor practiceson the part of the respondents and further denied, in general terms, the conn fis-sion of the unfair labor practices allegedCounsel for the AFL then moved todismiss the complaint, on the grounds (1) that the Board, in its SupplementalDecision and Order in the2 65 N L R B 1052 H. J. HEINZ COMPANYbad decided, in effect, that the respondents and the AFL could not lawfullyexecute the agreements now in issue, and had thereby disqualified itself fromdeciding the instant case, and (2) that the complaint does not state a causeaf action.The motion was denied by the undersigned, with permission to renewitat an appropriate time later in the hearingThe AFL then filed an answer-admitting certain factual allegations of the complaint, but denying, in effect,that the respondents had committed the unfair labor practices alleged.The parties were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence pertinent to the issuesAt the-close of the testimony, counsel for the AFL renewed his previous motion todismiss the complaint.No ruling upon the motion was made by the undersignedIt is considered below.Counsel for the Board then moved to conform the com--plaint to the proof with respect to minor mattersThe motion was granted.At the conclusion of the hearing the undersigned and counsel for all partiesengaged in an informal discussion of the issuesThe parties were granted two,weeks within which to file briefs with the undersigned.A brief has beenreceived from the AFLUpon the entire record in the case, and from his observation of the witnesses,.the undersigned makes the following :FINDINGS OF FACT'I.THE BUSINESS OF THE RESPONDENTSH. J Heinz Company is a Pennsylvania corporation engaged in the businessof canning and processing fruits and vegetkbles. It owns and operates can-neries in various states of the United States, including a plant at Tracy, Cali-fornia, which alone is involved in the instant proceedingRegular production(lid not commence at the Tracy plant until March, 1946Fromthat date, untilthe date of the hearing, the respondent cannery processed or canned at itsTracy plant products valued in excess of $100,000, of which more than 50,%was sold and shipped from the plant to customers located at points outside thethe period of operations described above, the-State of California.Duringrespondent cannery purchased from sources outside the State of Californiapractically none of the materials used at its Tracy plantThe respondent cannery admits that, in the operation of its plant at Tracy,.California, it is engaged in commerce within the meaning of the Act.California Processors and Giowers, Inc. is, and has been since December 18,1936, a non-profit corporation organized and existing under the lair s of the Stateof California, having its principal office and place of business at San Francisco,California, where it is engaged, among other things, in the promotion of friendlyrelations and cooperation between its member companies and their respectiveemployees, the ascertainment and dissemination of information bearing uponemployer-employee relationships among its nienibers and their competitors, therepresentation of its members in collective bargaining with their respectiveemployees, the enforcement of agreements between its member companies andtheir employees, and in conferring with and advising its members in matters-pertaining to their employer-employee relationsThe members of the respond-ent association, among which the respondent cannery is included, constitute agroup of cannery operators processing approximately seventy-five percent of thecanned fruit and vegetable pack of the State of CaliforniaiUnless otherwise noted, all findings of fact made herein are based upon allegationsof the complaint admitted by the respondents, or upon stipulations received in the courseof the hearing =326DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent association admits that it is an employer, within the meaningof Section 2 (1) and (2) of the Act, whose activities bear the same relationto commerce as the activities of the employers in whose interest the respondentassociation actslITHE ORGANIZATIONSINVOLVEDFood, Tobacco, Agricultural, and Allied Workers Union of America, affiliatedwith the Congress of Industrial Relations, California State Council of CanneryUnions, affiliated with the American Federation of Labor, and Cannery WorkersUnion, Local No. 001, of the International Brotherhood of Teamsters, Chauffeurs,-Warehousemen and Helpers of America, A F of L, are labor organizations-admitting to membership employees of the respondent canneiy and employeesof other members of the respondent associationIII.THE UNFAIR LABOR PRACTICFSA. The general course of the anfatr labor practices1.The setting in which the unfair labor practices occurredUpon separate petitions duly filed in the summer of 1945, alleging that ques--tions affecting commerce had al isen concerning the representation of employeesat the plants of certain members of the respondent association and certain in-dependent companies in the fruit and vegetable canning industry, the Board-provided for an appropriate consolidated healing on the matters thus placed inissue.The hearing was held on various dates between July 3 and September 11of the year in question.Thereafter, on October 5, 1945, the Board issued atelegraphic order and direction of elections in the consolidated proceeding, sub-ject to confirmation in a later written opinion.The written opinion was issuedon October 12, 1945.' In conformity with the provisions of the telegraphic orderthus confirmed, elections were held at the various canneries involved in the-proceeding, under the direction and supervision of the Board's Regional Directorfor the Twentieth Region, between October 11 and October 18, 1945Between October 29, 1945 and January 5, 1946, the AFL filed objections to theconduct of the ballot in the several elections affecting employees of the respondent-association'smembers, and the independent companiesThe Report on Objec--tions issued by the Regional Director on January 16. 1946, concluded with afinding that the objections of the AFL raised no substantial or material issues-with respect to the conduct of the elections, and recommended that they beoverruled.On February 15, 1946, however, the Board issued a SupplementalDecision and Order in which it found, with one member dissenting, that certain ofthe objections had merit, and ordered that the elections theretofore held bevacated and set aside.'*Matter of Bercut Richards Packing Company,at al.,64 N L R B 133 The Board foundthat all production and maintenance employees of the respondent association'smembers,with the customary exceptions, constituted a single unit appropriate for the purposes of col-lective bargaining, and directed elections by secret ballot within the association-wideunit and separate units similaily constituted for each of several independent companies.'The election at one cannery was held on December 20. 19456On the day after the hearing in the instant case, June 13, 1946, the Board issued itsSecond Supplemental Decision in theMatter of Bercut-Richards Packing Company, et al.,68 N L. R B 605 The undersigned takes judicial notice that the decisionin questionincludes a determination as to the scope of the association-wide unit, and the time atwhich further elections within that unit should be held.To the extent that these deter-minations are material in connection with theissues raisedby the present proceeding,they will be discussed more fully hereinafter H. J. HEINZ COMPANY2.The construction of the Tracy plant327On a date in 1945 which does not appear in the record the respondent canneryundertook to construct a plant at Tracy, California, for the canning and proc-essing of fruits and vegetables.On April 10 of that year the CIO filed with theRegionalDirector for the Twentieth Region a petition for the certification ofrepresentatives affecting employees at the respondent cannery's Tracy plant,subject to the customary exclusions of supervisory and office personnel.Thepetition, docketed as Case No 20l-R-1363, alleged,niter altia,,that the unit appro-priate for collective bargaining at the Tracy plant contained approximately500 employees, of whom 300 had designated the petitioner as theirbargainingrepresentativeOn April 17, 1945, however, when J. Paul St. Sure, acting onbehalf of the respondent association, replied to the notification that a petitionhad been filed, he advised the Regional Director that the plant in question was-under construction, and that the respondent cannei y had no employees there atthe time' On July 22, 1945, the CIO requested withdrawal of the petition with-out prejudice. In a letter dispatched on the same date, however, it notified therespondent cannery, `at its office in Pittsburgh, Pennsylvania, that the with-drawal requestwas beingmade "with the understanding that our Union willbe allowed to participate in any determination made to select the proper bar-gaining agent for these employees."Two days later, on July 24, 1945, the with-drawal request was approved by the Regional Director.The Tracy plant of the respondent cannery was not involvedin theBe?cut-Richardscase, already noted, and no election has ever been directed or conducted-amongemployees of the respondent cannery at the plant.On October 30, 1945, however, when all but one of the elections directed intheBercut-Rschardscase had been completed, the C10 filed a second petition,docketed a§ Case No. 20-R-1593, for certification of the bargaining representativefor all production and maintenance employees of the respondent cannery at itsTracy plant, except for the usual clerical and supervisory exclusions.Thepetition alleged that the unit described as appropriate for collective bargainingcontained approximately 200 employees, of which number a majority had desig-nated the petitioner as their bargaining representative.However, in letters ofsubstantially similar tenor dated November 27, 1945, Mr. St Sure advised theIloaid'sRegional Director and the petitioning union that the second petitionwas also premature, stating that the plant was still under construction,was notoperating, and had no production employees on its pay roll at the time. The-petitioning union was also informed that the plant probably would not be inoperation "until after the first of the coining year." In reply, by a letter datedNovember 28, 1945, the CIO informed the respondent association, through Mr.St Sure, that it believed the plant to have been engaged in productive operations,and further reported its belief that `.efforts are being made by the A. F L to,obtain recognition "The letter went on to point out that in the face of the in-formation provided with respect to the Tracy plant, "It is ... obvious that anyrecognition or contractual arrangement entered into with the AFL would be-improperand inviolation of the National Labor Relations Act."The recordcontains no indication of a response.TThe letter contained the statement that"H. J. Heinz Corporation is a member ofCalifornia Processors and Growers,Inc , and all labor ielations matters involving the Com-pany in connection with its California operations are handled by this office "The intendedreference was obviously to the office of Mr. St. Sure as attorney for the respondent asso-ciation.It was also pointed out that"California Processors and Glowers has a mastercontract with Cannery Workers Union which covers all operations of the member com-panies",and Mr. St Sure concluded with the suggestion that "the situation resulting fromthis contract"be discussed with him by a Field Examiner of the Board. -328DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Extensionof the Master Agreement to the Tracy plantOn an early date in the month of December, 1945, which does not appear inthe record, Cannery Workers Union, Local No 601, requested the management ofthe respondent cannery at Tracy to execute a Memorandum of Agreement withthe AFL, which provided,inter alta,for the "adoption" by the parties of aprinted agreement attached thereto,' subject to certain amendments of the unionsecurity clause in the aforesaid printed agreement, and certain additional pro-visionswith respectto wages and the adjustmentof grievancesOn December5, 1945, the Memorandum of Agreement was sent to the respondent associationby the H..1. Heinz Company, with a covering letter which indicated that theAFL representatives had been informed that the labor problems of the respondentcannery were handled through the office of Califoinia Processois and Growers,Inc.The record indicates however, that the Memorandum of Agreement thussubmitted was never executed by the partiesThereafter, on December 20, 1945, the respondent association and CanneryWorkers Union, Local No 601, addressed a joint letter to Omni .1 Hoskins, U SCommissioner of Conciliation, in which the lattet was requested to conduct "a-cross check of employees and union applications" at the Tracy plant, for thepay-roll period endi ng December 16, 1945.Mr. Hoskins reported on the followingday that he had conducted the desired cross-check, and that his comparision ofthe records submitted by the respondent cannery and Cannery Workers Union,:Local No. 601, revealed 12 employees then on the pay roll of the Tracy plant, 10of whom had authorized Cannery Woi kern Union, Local No 601, to representthem in collective bargaining.Upon the basis of this report the respondentassociation, "representing the H. J. Heinz Company for all its California cannel yoperations including [the] plant at Tracy," on December 21, 1945, recognizedCannery Workers Union, Local. No 601, as the sole collective bargaining agentfor the production employees of the respondent cannery at its Tracy plant.Counsel for the respondents stated at the hearing, and the undersigned finds,that the act of recognition, embodied in the letter of December 21, 1945, from therespondent association to the Cannery Workers Union, carried with it the exten-sion of the Master Agreement, as amended, to the Tracy plant, and the applicationof its terms to the persons employed thereIt was further stated and the under-signed finds, that such extension of the Master Agreement was in accordancewith past practice in similar plants, and in conformity with the understandingof the parties.Counsel for the AFL stated without contradiction, and consist-ently with the balance of the record. that the Master Agreement thus extendedto the Tracy plant is administered by Cannery Workers Union, Local No 601, asthe successor to Cannery Workers Union, Local No 20676, A. F. of L., althoughthe nominal union parties-to the extended agreement are named therein as theAmerican Federation of Labor and the California State Council of CanneryUnions, as collective bargaining agents for federal locals chartered directly bythe parent organizationThe contract in question consisted, at the time, of theagreement executed on June 10, 1941, by the aforesaid parties and the respondentassociation, the amendments of January 26, 1942 and July 10, 1943, which arematters of record in this proceeding, the Supplementary Emergency Agreementof July 10, 1943, which is also a matter of record, and two additional amendmentsdescribed only in general terms during the course of the hearing-an agreementin 1945 which incorporated into the Master Agreement the provisions of a 19448The printed agreement in question is identified in the Menioianduni as the MasterAgreement between the respondent association and the AFL, as amended H. J. HEINZ COMPANY329Nliiective of the War Laboi Board, and a tutther agreement executed in October,1945, affecting wages4 Subsequent developments at TracyBetween December. 1945 and March of the current year, the highest number ofpersons on the pay roll of the i espondeut cannery iii stated monthly periods grewfrom 13 employees in January, 1046 to 213 in March In the meantime, on adate which does not appear in the record, the Regional Office of the Board re-quested the CIO to withdraw its petition in Case No 20-R-1593. This requestwas rejected, and on January 29, 1946, the Regional Director advised the partiesthat he would refuse to issue a Notice of Hearing on the case.An appeal fromthe ruling of the Regional Director was taken by the CIO, and on February 28,1946, the Regional Director's ruling was sustained by the BoardIt is alleged in the complaint that the respondents and the AFL, on or aboutpreviously mentioned, should be binding upon all parties thereto with respect tothe employees of the respondent cannery at its Tracy plant.No evidence in sup-port of this allegation was offered by the BoardCounsel for the respondents,however. conceded that the agreement in question, the enforcement of which hadbeen suspended by the respondent association on March 1, 1946, was renewed atTracy and throughout the association bargaining unit at the end of March.Hestated credibly, and without contiadiction, that enforcement of the contract hadoriginally been suspended by the respondent association on March 1, 1946, itsterminal (late, because of thecaveatcontained in the Board's Supplemental Deci-sion and Order in theBet ciit-Richai dicase, to the effect that none of the unionsinvolved therein was entitled to in exclusive status as the bargaining agent afterthe terminal date of the contract.For a period of approximately one monththereafter, according to counsel,membercompanies of the respondent associa-tion attempted to operate in a state of "suspendedanimation"insofar asenforce-ment of the agreement was concernedOn of about the 30th of March, however,according to counsel, it became "apparent" to the respondent association thatcontinuationof this state of alfans was no longer "practical."On that (late,therefore, the respondent association announced publicly that it would resumeoperations under the Master Agreement, which would be administered as it hadbeen in the past.The effect of this action at Tracy was to reinstitute on March30, 1946, the enforcement of the agreement of December 21, 1945, which had beentemporarily suspended in the month of MarchBefore andafter the period of suspension, and at all times between December21, 1945, and the date of the hearing except for the period of suspension, theMaster Agreement has beep enforced in the Tracyplantof the respondent cannery.In the administration of that contract the respondent cannery hasrequired itsemployeesto affiliate with the Cannery Workers Union.Representatives of theAFL have been permitted access to the plant in accordance with the provisionsof Section11 of the agreement' And voluntary clues check-off authorizationsfor the AFL, when executed in the form approved by the War LaborBoard, havebeen honored as presentedEmployment at the Tracy plant under the agreement thus applied,reached itshighest point before the hearing in April, 1946, when 279 persons were employed9R L Warren,a CIO organizer,and the only witness called by the Board,testified thatthe plant manager had refused to Permit him access to the plant during the spinach pack-ing season,inMarch or April,1946, for the purpose of distributing CIO leaflets,and hadcited the contract with the AFL,as the reason for his refusal of peiinission 330DECISIONSOF NATIONAL LABOR RELATIONS BOARDby the respondent cannery. June employment was given to 192 persons Itwas stipulated, however, that peak employment would be reached approximatelyin August of this year, and that about 800 persons will be then employed by therespondent cannery in its Tracy plant.B. The contentions of the respondents and the parties to the contract1.Contentions in the nature of a plea in barIt is argued by the AFL, in its motion to dismiss the complaint, that the Boardhas prejudged the instant proceeding in its Supplemental Decision and Order intheBercut-Richardscase, by including therein the dictum previously noted.This contention, however, misconceives the purpose and effect of the statementsto which reference is made In announcing that the legal effect of its determina-tion to vacate the 1945 elections was to keep the existing question of representa-tion pending before the Board, and that none of the unions involved would beentitled to exclusive status as the bargaining agent for the employees involvedafter the terminal date of the AFL contract then current, the Board merelyreiterated "well-established principles" previously enunciated in its decisionsand approved by the courts.Such reiteration cannot be considered the equivalentof an order. It constitutes, at most, effective notice to the parties that theextension of preferential tientinent by the respondents to any of the labor organi-zations involved, before a new election, would subject the parties to appropriateaction under the Act.The contention that the Board, by virtue of the pronounce-ment cited, has rendered itself unable to decide the instant case impartiallycontains no merit, and presents no bar to consideration of the present action.Counsel for the respondents and the AFL also discussed in this connection amatter now pending in the United States Circuit Court of Appeals for the NinthCircuit on petition of the Board for a rule to show cause as to why the respondentassociation and certain of its member companies should not be held in contemptof a previous consent decree,10 and the effect of that proceeding on the instant case.In effect, it is argued by the AFL that the present proceeding embraces issuessubstantially identical with those raised in the Board s petition before the CircuitCourt, and that action upon the complaint in the instant case involves both dupli-cation of effort and harassment of the parties to the contractAlthough therespondents assert no legal bar on the basis of the Board's petition, it is argued,that the instant case is essentially an ancillary proceeding, any determination ofwhich would necessarily require the Board to pass upon issues now before theCircuit Court, and that the present action is thus subject to both a logical anda moral bar.These contentions are without merit.Even if it be assumed that the petitionof the Board, as originally filed. was sufficiently broad to place in issue as part ofthe alleged contempt the conduct of the respondents with respect to the Tracyplant, the undersigned notes that the Board, in its subsequent motion for sum-mary judgment, expressly waived any right to a contempt adjudication with re-spect to the contract currently in effect at the aforesaid plant of the respondentcannery.It is plain, therefore, that the issues raised by the present complaintrepresent no duplication of those before the Circuit CourtThey are substan-tially different.And although it may be true that the acts which form the basis11The proceeding to which reference is made,N. L R. B v. Bercut-Richards Packing Co.,ct al,No 9499, appears to rest upon the construction of a 1940 consent decree, enteredby the Circuit Court in conformity with Board orders baseduponstipulations in theMatter of Bercut-Richards Packing Co., et al,22 N L R B 250 H. J. HEINZ COMPANY331of the present complaint derive in the ultimate analysis from the same situationwhich gave rise to the petition before the Circuit Court.the posture of affairswith respect to the Tracy plant is sufficiently particularized to provide full justi-fication for proceeding to an independent administrative adjudication in the in-stant case.In sum,the appeal to the Board's discretion which is implicit inthe assertion of the contempt proceeding as a logicaland amoral bar is lackingin substance.And the pendency of the contempt proceeding provides no war-rant for the contention that the parties are being inconvenienced or harassedwhen called upon to present such defenses as they may have in the matter nowbefore the undersigned.2.Contentions with respect to the meritsCounsel for the respondents, seconded by the AFL, argued vigorously and atlength that the present proceeding is untimely and inappropriate because theBoard has heretofore failed to fix the relationship of the Tiacy plant to the asso-ciation unit, although specifically requested to do so in connection with theBer-cut-Richardscase.It is contended that the Board's apparent election to con-sider the Tracy plant as a separate unit for the purposes of the instant case isinconsistent with its unit finding in theBercut-Richardscase; that the Board hasbeen requested to clarify its determination and fix the status of the Tracy plant inconnection with that proceeding ; and that it has no right, in the instant proceed-ing, to prejudge a matter which remains undecided in the original representationcaseThis contention is without meritInsotar its it is based upon the allegedfailure of the Board to clarify its unit deter nnnation in the originalBet cat-Ra,cliatdsdecision, the undersigned notes that the argument has been renderedmoot, at least in part, by the Second Supplemental Dacision in that proceeding"It is the further opinion of the undersigned, however, that the Board is underno obligation in law to withhold action on the present complaint until clarifica-tion of the unit problem in the representation caseThe contention of the re-spondents to the contrary misconceives the theory of the Board's complaint, andthe effect of the legal principles which it seeks to invoke.The respondents argue, in effect, that the issues to be resolved if Tracy isconsidered as a separate unit are substantially different from those which arise ifTracy is considered as part of the association unit, and that the respondents areentitled to know the position of the Baud in this connection in order to prepareappropriate defensesTheir position appears to be based upon the belief that adetermination as to the scope of the association unit, trod the status of the Tracyphint with respect thereto, is a necessary prerequisite to any finding that therespondents extended recognition to the AFL for employees at the Tracy plant inviolation of the Act.The undersigned finds no warrant for this assumption in theitIn thatDecision,the Board expressed itself as followsThe recordindicatesthat, as a normal piactice, plants of CP&G members havebeen includedunderthe A F L contract onli upon a showing that a majority ofthe employees in individual plants have selected the AFL as their bargaining repre-sentativeUnder the circumstances we aie of the opinion that, before making a finaldeteunination as to the inclusionof these employees within the CP&G unit suchemployees should beafforded an opportunity to express their desires with iespect torepresentationfor thepurposesof collective bargaining, either as members of theCl'&G unit oras members of independent units,as reflected in separate elections(footnote)Upon the results of these electionswill depend, in part, our defermina-tion with respect tothe type of unit through which the employees hereinabove men-tioned [employeesat thenew plantof theH J HeinzCompany, recently opened atTracy,California]may exercisetheir right to bargain collectively. 332DECISIONSOF NATIONALLABOR RELATIONS BOARDfactsor the law.The present proceeding was brought to test the legality of the-respondent's action in extending recognition to the AFL at Tracy under the cir-cumstances established by the record, and to determine whether extension of theMaster Agreement to the plant, under these circumstances, interfered with, re-strained, and coerced employees of the respondent cannery in their choice of abargaining agent.The i equirement that employees enjoy complete treedoimof choice in the selection of it collectivebargainingrepresentative remains thesameregardless of whether it is ultimately determined that the employees ln-volved remain a part of the association unit or constitute a separate appropriateunitIt follows, and the undersigned finds, that ultimate determination of theseveral unit questions implicit in theBei cut-Rich m d scase cannot and does notaffect the decision to be made on the issues raised by the present complaint.The respondents argued at the hearing, and the Board has now found in theBercut-Richardscase, that new plants of the assocmtion members are normallyincorporated in the association unit and covered by its contract with the AFL onlyupon it showing that a uajority of the employees in each of the individual plantshave selected the contracting union as then bargaining representativeCounselalso argued, however, that determination of a unions majoritystatus in theoff-season, at any time selected by the union for the piesentation of its clarnns ofrepresentation, is proper and in accord with the decisions of the Boat d In thisconnection it was contended further that the Boards delimitation of the associa-tion unit in its original decision on theBercut-Brehm (Iscase-in the face of testi-mony as to the manner in which the association unit has been developed and en-larged-must be construed to constitute Board approval of the aforesaid prac-tice, asapplied throughout the association unit and at the respondent cannery'sTracy plant. .Even if it be assumed that testimony on the aforesaid practice was received inthe originalBercut,-Richardshearing, the conclusion stated does not necessarilyfollowIn the oiiguial hearing on theBercut-Richardscase,which did not in-volve the Tracy plant, the manner in which the association unit had developed wasnot before the BoardThe procedure of the respondent association and its mem-bers in that connection was considered for the first time in the reopenedhearingwhich preceded the Second Supplemental DecisionItwas inthat decision thatthe Board expressed itsell, for the first tune, its to the procedure to be followedin the enlargement of the association unit its expressionis inaccord with well-established principles previously developed and enunciated by the agency" Thatexpression, for the reasons cited hereinaftei. cannot be construed as approval ofthe procedure followed with respect to the Tracyplan Ineffect, the Board hasheld, and now holds, that the extension of an existing multi-plant or multi-cniployer unit to new plants or operatingunitsby adnnnrstrative fiat would denyto tile'employees in such operations the right to it representative of their ownchoosing The propriety of extending the unit to include such employees should bedetemmned in a representation proceeding initiated when they are actually em-ployed and have an opportunity to voice their desires as to a collective bargainingagentAs applied to the fruit and vegetable canning industry, which is admittedlydifferentiated from other industrial enterprises by its seasonal variations inactivity and employment. the principles thus enunciated obviously require thatthe desires of the employees be ascertained at the tune when a representative12Matter of Chrysler Coi poi ation,13 N L. R B 1303, 17 N L R B 737, 28 N L R B.1038, 37 N L R B 877,Matter of Demuth Glass Worlds, Inc,53 N L R B 451 and Sup-plemental Decision issued Febiuai y 12 1944 ,Matter of NorthAmericanCreamei ies, Inc ,57 N L R B 795;Matter of The American Steel and Wire Company of Neu, Jcrteii,63N. L. It B. 1244;Matterof the TexasCompany, Producing Depai tment,63 N L If B 1.;34. H. J. HEINZ COMPANY333'number are employed in the opeiatmg unit or units involved." This was not thecase at TiacyThe plant was in the process of construction.On December 21,1945, the respondent cannery employed at its Tiacy plant 12 pi oduction and main-tenance employees, It) of whom had designated the AFL as their bargaining rep--resentatiye.It was stipulated by all parties that the respondent canner} wouldemploy approximately S00 persons at the peak of its season in TracyUpon this'state of the record it is clear that recognition was accorded the AFL at a timewhen the respondent cannely eniploved but a small percentage of the workersultimately to be- employed by it in the conduct of seasonal canning operationsEven if it be assumed that the Board has now approved, in substance, the methodused by the respondent association and its members to extend the association unit,as described above, its action cannot be construed as approval of the respondents'conduct at Tracy with iespect to the time when the representation claims of theconti acting union were testedAnd it is essentially upon the ground that the re-spondents acted prematurely, that their contention falls"It is contended by the AFL in connection with its motion to dismiss that, sincethe Board had previously set aside the elections held in theBercut-Richardscase,the respondents were not only permitted to recognize and bargain with the AFL,as the existing bargaining representative of the respondent cannery's employees,but were in fact obligated to do so unless and until a new bargaining agent ischosenIn support of this conclusion, it is argued that the AFL has been "formany years" the exclusive bargaining representative of the respondent cannery'semployees at other plants, and the exclusive bargaining representative of em-ployees at "all California canneries which are members of the respondent associa-tion "The AFL contends that all employees at the canneries of the respondentassociation'smembers constitute a single unit appropriate for the purposes ofcollective bargainingIt is upon the asserted status of the AFL in the bargain-ing unit thus defined that its contention with respect to the respondent cannery'sTracy plant is based.In effect, the AFL reasons, by a process of elimination, that since no other bar-gaining agent has been certified for the association unit of which the Tracy plantis a part, it remains the choice of the majority and is entitled to be recognizedand dealt with as such-on the theory that once its status as a majority representa-tive is established, the representation continues until another representative hasbeen selected by the employees and certified by the Board.These contentions are without meritIt is true that the Board has consistentlyheld that a certified bargaining agent must be accorded due opportunity to functionbefore a new agency may be chosen, but that issue is not present here.The Tracyplant was not in existence as an operating enterprise when the original questionsconcerning representation in the association unit were raised in theBercut-Rich-ardscase.Whatever the status of the AFL may be with respect to the associationunit as defined in that proceeding-a question which the undersigned does notconsider-it is clear that it could lay no claim to act as the bargaining agent ofemployees at the Tiacy plant, unless and until selected'as'such by a majority ofthe workers employed there in a representative period of the canning season.Under the circumstances of the instant case, and in the light of the anticipatedexpansion of employment at the Tracy plant, the designation of the AFL in Decem-ber, by a majority of the small group then employed there, was insufficient to jus-tify the extension of recognition to the aforesaid organization.13Matter ofOlivePiodact.s Covipavil,67 1V L R B 842 . ofMatter of Bethlehem '1'rani-portation Corporation,66 N L R. B 345 ,Matter of Nicholson Transit Conipanry. 6GN L R B 597.14Cf.Matter of Merry Shoe Company,10 N L R B. 457 -334DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition, it is undisputed that a petition for the certification of representa-tives at the Tracy plant was pending before the Board at the time when therespondents accorded recognition to the AFL for employees at the plant and"extended the Master Agreement to TracyThe respondents admit, and activelyurge as a defense, that they had prei iously requested the Board to fix the statusof the Tracy plant with respect to the association unit in theBercut-Richardscase,-which directly involved the latte! groupIn extending recognition to the AFL at"Tracy, however, the respondents arrogated to themselves the determination of theunit question, as well as the question of the contracting union's majority status-therein, although both questions, under the circumstances disclosed by the record,had clearly been referred to the exclusive jurisdiction of the BoardThis was,clone,moreover, at a time when the respondents admittedly knew that both of-these questions were before the Board in representation proceedings initiated by.a rival unionUnder such circumstances it is incumbent on the employer to main-,tain strict neutrality between the rival unions ; the machinery of the Board wascreated expressly to determine impartially the precise questions at issue, and toeliminate the necessity for an employer to make such decisions.The respondentand the AFL, who disregarded that machinery, cannot now claim for their inde-pendent action the protection of the ActIn sum, far from being,obligated to recognize and bargain with the AFL as thebargaining representative of the respondent cannery's employees at Tracy, therespondents were required, under the Act, to refrain from doing so until theBoard determined the appropriate bargaining unit, or established the means forthe determination of that question in connection with its election process.The undersigned finds the motion to dismiss filed at the hearing by the AFL-to be without merit.The motion is hereby denied.C.Concluding findingsUpon the admitted facts in the present record, it is manifest that the respond-ents knowingly extended recognition to the AFL at Tracy at a time when thenumber of workers employed at the plant constituted only a small percentage of-the contemplated number of employees.The action taken by the respondentseffectively precluded employees hired subsequently from expressing their owndesires with respect to the choice of a collective bargaining representative.Byextending recognition to the AFL under the circumstances noted, and by enforc-ing the terms of the Master Agreement at the respondent cannery's Tracy plantthereafter, the respondents have usurped the right of the employees to select-their own representative, and have foisted their own choice in that connectionupon employees hired after December 21, 1945In addition, it is clear that the respondents took the action aforesaid with full-knowledge that the petition of a rival union for the determination and certifica-tion of a collective bargaining representative at the respondent cannery's Tracy-plant was then pending before the Board.Counsel for the respondenrs has argued that the statement in the verified-petition with respect to employment at the Tracy plant and the majority status-of the petitioner therein was patently false when made and was therefore in-effective to raise a question concerning representation with respect to the afore-said plantNo evidence has been produced, however, to establish that the peti-tions were filed with intent to deceive, or for any purpose other than to invokeBoard action to determine a valid question of representation 15 In any event, itis sufficient to say that thebona fidesof the petitioner was, and is, a question for,theBoard.Respondents were presented with something more than a mere15 SeeMatterof Lennox Furnace Comp anij,50 N L R B 80 H. J. HEINZ COMPANY335informalclaim for recognition; the petitioner had submitted its claimin formalfashion to the Board's administrative process.Upon this postureof the case, asthe Boardhas recently stated,The Board may reasonably require restraint on the partof an employer anda labor organization, engaged in negotiations, during the relatively shoatperiod necessary to conclude Lits] preliminary investigations, and hold thatthey act at their peril in consummating an agreement with knowledge of thependency of the proceeding before the Board 10The respondents, however, have exercised no such restraint.Their conduct,accordingly, must be judged in the light of the "well-established principles" citedby the Board in theBercut-Ricl ai dscase, to which reference has already beenmade.In the opinion of the undersigned, a detailed exposition of these principles isnot requit ed in connection with tills In occedli ngItmay now be taken as datum,on the basis of Board and court decisions, that an employer who iecognizesand signs a contract with a labor organization as the exclusive representativeof employees in a given unit, while a proceeding to determine whether thatlabor organization or another presently represents the employees involved ispending before the Board, has assisted the conti acting union thereby, and inter-fered uu ith, restrained and coerced such employees in violation of the Act 1'Such isthe situation in the instant case.By the extension of the blaster Agreement, on December 21, 1945, to covetemployees of the respondent cannery at its Tracy plant, at a time when thesaid employees were insufficient in number to constitute an appropriate unitfor collective bargaining, and while a question concerning the representationof such employees was pending berme the Board, the respondents necessarilyassisted the AFL by adding to its prestige, and clearly indicated to the employeesof the respondent cannery their intent and desire that the AFL should be selectedas the collective bargaining tept esentativeThe purpose and effect of the atore-said action was confirmed and emphasized by the unilateral action of the respondentson March 30, 1940, in renewing enforcement of the aforesaid contract atthe 'T'racy plant after its application had been temporarily suspended.More-over. iii applvnng and enforcing the terms of the agreement, the respondentsnecessatily coerced the employees of the respondent cannery at its Tracy plantand interfered with their tree choice of representatives, by requiring, in accord-ance with its terms, that etnployees affiliate with the AFL as a condition ofemployment, by permitting access to the plant to representatives of the AFLwhile de'iying similar pimvileges to representatives of the CIO, and by honoringdues check-off authorization slips for the AFL as presented.By i ecogniznng the AFL, on December 21, 1945, as the exclusive bargainingrepresentative of the respondent cannery's employees at its Tracy plant, andb> extending the blaster Agreement to cover the atoresaid employees, at a timewhen the said employees were insufficient in number to constitute an appropriateunit foi collective bargaining, and with knowledge that a question of repiesentationaffecting the said employees was then pending and undecided before theBoard, the respondents have indicated their approval of the AFL, accorded itunwarranted prestige. encouraged membership therein, discouraged membership16Not ter of General Electric X-Rao Coi poi atioiy67 N L R B 99711MatterofMulieest Piping aril Supply Co , Inc .63 N L R B 1060, 1069, 1071Matter of 1'7iclp.s DodgeCorporation, 63 N L It B 686, 687;Matter of Ken-RadTubeandLamp Corporation,62 N L R B 21, 24-25, 36,Matter of Elastic Stop Nut Corporation,51 N 1, It B 694, 701-702, enforced 142 F (2d) 371, 375, 379, 380 (C C A 8), certdenied 12't U, S 722731242-47-vol. 722:; 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the CIO, and thereby rendered unlawful assistance to the AFL, which inter-fered with, restrained, and coerced the employees in the exercise of the rightsguaranteed in Section 7 of the Act.In addition, by the application and enforcement at the Tracy plant of the termscontained in the Master Agreement, horn December 21, 1945 to March 1, 1946,and from March 30, 1946 to date, the respondents have discriminated in regardto the hire and tenure of employment and the terms or conditions of employmentat the aforesaid plant, to encourage membership in the AFL and discouragemembership in the CIO,` and have thereby also interfered with, restrained, andcoerced the employees o1 the respondent cannery in the exercise of the rightsguaranteed in Section 7 of the Act1V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III, above, occuriing inconnection with the operations of the respondents described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the tree flow of commerce.V.THE REMEDYSince it has been found that the respondents have engaged in unfair laborpractices, it will be recommended that each of them cease and desist therefrom,and take certain affirmative action designed to effectuate the policies of the Act.It has been found that the respondents unlawfully assisted the AFL, andinterfered with the rights of employees to join or assist the CIO, by recognizingthe AFL as the exclusive collective bargaining representative of certain em-ployees at the Tracy plant of the respondent cannery, and by extending to theaforesaid plant the contract between them and the AFL designated herein asthe Master Agreement. It is obvious that a free selection by the aforesaid em-ployees of their collective bargaining representative cannot be made if con-tractual recognition has been accorded by the respondents to one of the rivalunionsThe undersigned, accordingly, recommends that the respondents ceaseand desist from recognizing the AFL as such exclusive collective bargainingrepresentative unless and until it is certified as such by the BoardSince theMaster Agreement, as applied at the respondent cannery's Tracy plant, per-petuates the respondents' unlawful assistance to the AFL and precludes theemployees from presently exercising then right to select a bargaining repre-sentative of their own choice, the undersigned further recommends that therespondents cease giving effect to the Master Agreement at Tracy inaccordancewith the agreement of December 21, 1945, as unilaterally renewed on March30, 1946, or to any extension, renewal, or modification thereof, supplement thereto,or any superseding contract, unless and until it is certified by the Board as theexclusive collective bargaining representative of the respondent cannery's TracyemployeesNothing herein, however, should be construed as requiring the re-spondents to vary or abandon those provisions of the Master Agreement, orany extension, renewal, or modification thereof, supplement thereto, or of anysuperseding contract, which establish wages, hours of employment, rates of pay,seniority, or other substantive features of the relationship between the re-spondent cannery and employees at its Tracy plant, or to prejudice the assertionby the employees of any rights they may have under such agreement.aCieJefferson ElectricCompany VN LR R , 102 F (2d) 949, 955Mattel of hinnyShoeCompany,10 N L R 13 457 462 H. J. HEINZ COMPANY337Upon the foregoing findings of fact, and upon the entire recordin the case,the undersigned makes the following:CONCLUSIONS OF LAW1Food, Tobacco, Agricultural and Allied Workers Union of America, affil-iated with the Congress of Industrial Organizations, and California State Coun-cil of Cannery Unions and Cannery Workers Union, Local No. 601, of the Inter-national Brotherhood of Teamsters. Chauffeurs, Warehousemen and Helpers ofAmerica, both affiliated with the American Federation of Labor, are labor or-ganizations, within the meaning of Section 2 (5) of the Act.2California Processors and Growers, Inc, is an employer,within the meaningof Section 2 (1) and (2) of the Act3By interfering with, restraining, and coercing employees at the Tracy plantof the respondent cannery in the exercise of the rights guaranteed them inSection 7 of the Act, the respondents have engaged in and areengaging inunfair labor practices within the meaning of Section 8 (1) of the Act.4By discriminating in regard to the terms and conditions of employmentaffecting employees at the Tracy plant of the respondent cannery, under theterms of their agreement of December 21, 104:,, with the California Slate Councilof Cannery Unions, and Cannery Workers Union Local No. 601 of the Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, both affiliated with the American Federation of Labor, thereby en-couraging membership in these organizations and discouraging membership inthe Food, Tobacco, Agricultural and Allied Workers Union of America,affiliatedwith the Congress of Industrial Organizations, the respondentshave engagedin andare engaging in unfair labor paaetices, within the meaning of Section 8 (3)of the Act5The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondents, H. J. Heinz Company, Tracy, California,and California Processors and Growers, Inc, their officers,agents, successors,and assigns shall:1.Cease and desist from :(a)Recognizing the California State Council of Cannery Unions and Can-nery Workers Union, Local No. 601, of the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, both affiliated withthe American Federation of Labor, as the exclusive representatives of employeesat the Tracy, California, plant of the respondent ctnnery for the purposes of col-lective bargaining,unlessand until the said organizations,, or eitherof them,shall have been certified by the National Labor-Relations Board as theexclusiverepresentative of such employees;(b)Giving effect to their agreement of December 21, 1945, with the CaliforniaState Council of Cannery Unions and Cannery Workers Union, Local No. 601,of the International Brotherhood of Teamsters, Chauffeurs, Warehousemen, andHelpers of America, both affiliated with the American Federation of Labor, orto any extension, renewal, or modification thereof, supplement thereto, or to anysupersedingcontract with these labor organizations, or any other labor organiza-tion, unless anduntil the said organization or organizations shall have been certi-fied by the National Labor Relations Board as the exclusive representative of 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees at the Tracy plant of the respondent cannery ;Pi ovuled.however,that nothing hereon shall be construed as requiring the respondents to vary orabandon those provisions of the said agreement or any extension, renewal, ormodification thereof, supplement thereto, or of any superseding contract, whichestablishwages, hours of employment, rates of pay, seniority, or other sub-stantive features of the relationship between the respondent cannery and em-ployees at its Tracy plant, or to prejudice the assertion by the employees of anyrights they may have under such agreement ;(c) Interfering with, restraining, or coercing employees of the respondentcannery at its Tracy plant in the exercise of their rights to self-organization,to form labor organizations, to join or assist Food, Tobacco, Agricultural andAlliedWorkers Union of America, CIO, or any other labor organization, tobargain collectively through representatives of their own choosing, and to engagein concerted activities for the purposes of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Act, by according recognitionto a labor organization or giving effect to any contract with such an organizationat a time when the said employees are insufficient in number to constitute anappropriate unit for collective bargaining, and/or at a time when a questionconcerning representation exists affecting such employees ;(d)Encouraging membership in the California State Council of CanneryUnions, and Cannery Workers Union, Local No. 601 of the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, bothaffiliated with the American Federation of Labor, or any other labor organiza-tion, and/or discouraging membership in the Food, Tobacco, Agricultural andAlliedWorkers Union of America, CIO, or any other labor organization, on thepart of employees of the respondent cannery at its Tracy plant, by discriminationin regard to the terms or conditions of employment affecting any of the saidemployees pursuant to a contract executed at a time when the said employeesaye insufficient in number to constitute an appropriate unit for collective bar-gaining, and/or at a time when a question concerning representation existsaffecting such employees2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act ; -(a)"Withdraw and withhold all recognition from the California State Councilof Cannery Unions, and Cannery Workers Union, Local No 601 of the Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, both affiliated with the American Federation of Labor, as the exclusiverepresentative of any employees of the respondent cannery at its Tracy plantfor the purposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment, unless and until thesaid organizations or either of them, shall have been certified by the NationalLabor Relations Board as the representative of such employees:(b)Post at the plant of the respondent cannery in Tracy. California, copiesof the notice attached hereto marked "Appendix A" Copies of said notice, to befurnished by the Regional Director for the Twentieth Region, shall, after beingduly signed by the respondents' representatives, be posted by the respondentcannery immediately upon receipt thereof, and maintained by it for sixty (60)consecutive clays thereafter, in conspicuous places, including all places wherenotices to employees are customarily postedReasonable steps shall be takenby the respondent cannery to insure that the said notices are not altered, defacedor covered by any other material ;(c)File with the Regional Director for the Twentieth Region on or beforeion (10) days from the receipt of this Intermediate Report, a report in writing H. J. HEINZ COMPANY339setting forth in detail the manner and form in which the respondents have com-plied with the foregoing recommendations.It is further recommended that, unless odor before ten (10) days from thereceipt of this Intermediate Report the respondents notify the said RegionalDirector in writing that they will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondents totake the action aforesaidAs provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen-(15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of the said Rules and Regulations, file with the Board,Itochambeau Building, Washington 25, D C, an original and four copies-of astatement in writing, setting forth such exceptions to the Intermediate Reportor to any other pait of the record or proceeding (including rulings upon allnotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereofimmediately upon the filing of such state-inent of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional Director.As further provided in the said Section 33,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of the order transferring the case to the Board. Any party desiring tosubmit a brief in support of the Intermediate Report shall do so within fifteen(15) days from the (late of the entry of the order transferring the case to theBoard, by filing with the Board an original and four copies thereof, and byimmediately serving a copy thereof upon each of the other parties and theRegional DirectorDated July 11, 1946APPENDIX ANOTICETo ALL EMPLOYEESMAURICE MILLER,Trial Examiner.Pursuant to the recommendations of a,Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT recognize the California State Council of Cannery Unionsand/or Cannery Workers Union, Local No 601 of the International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,affiliated with the American Federation of Labor, as the exclusive representa-tive of employees at the Tracy plant of the H. J Heinz Company for thepurposes of collective bargaining, unless and until the said organizations,or either of them, shall have been certified by the Board as the exclusiverepresentative of such employeesWE WILL NOT give effect to our agreement of December 21, 1945 with theCalifornia State Council of Cannery Unions and Cannery Workers Union,Local No 601 of the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, affiliated with the American Federa-tion of Labor, or to any extension, renewal, or modification thereof, supple-ment thereto, or to any superseding contract with these labor organizationsor any other labor organization unless and until the said organization or 340DECISIONSOF NATIONALLABOR RELATIONS BOARDorganizations shall have been certified by the Board as the exclusive reps e-sentative of employees at the Tracy plant of the H. J. Heinz CompanyWE WILL NOT interfere with, restrain, or coerce employees at the Tracyplant of the H. J. Heinz Company in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist Food, Tobacco, Agi icul-tural and Allied Workers Union of America, CIO, or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, by according recognition toa labor organization or giving effect to any contract with such an organi-zation at a time when the said employees are insufficient in number toconstitute an appropriate unit for collective bargaining, and/or at a timewhen a question concerning representation exists affecting such employees.All employees at the Tracy plant of the H. J. Heinz Company are free tobecome or remain members of the Food, Tobacco, Agricultural, and AlliedWorkers Union of America, CIO, or any other labor organization.We will notdiscriminatein regard to any term or condition of employment affecting any ofthe said employees because of membership in or activities on behalf of any suchlabororganization.H. J HEINZ COMPANY'Employer.By ---------------------------------------------------(Representative)(Title)CALIFORNIA PROCESSORSAN[) GROwERs,-INC.By ---------------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 clays from the date hereof, and mustnot be altered, defaced, or covered by any other material.